Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of S/N 16/797,321, filed 02/21/2020 and now is US 10,984,827; which has foreign priority claimed to foreign application filed in JAPAN as:
-  JAPAN	2019-128553, filed on 07/10/2019.
2)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
HARD DISK DRIVE HAVING DUAL MICRO-ACTUATORS ON CARRIAGE ARMS.
3)	The drawings are objected to because:
a)	Every blocks on figure 1 must be proper labeled. For example, block 130 must be labeled as “Control Circuitry”.
b)	On figure 3, the disk having recording surfaces 212E and 212F must be labeled as “210C”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “ amended.” If a drawing “ Replacement Sheet ” or “ New Sheet ” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing 35 U.S.C. 101.
5)	Claims 1-18 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 and 20 of prior U.S. Patent No. 10,984,827. This is a statutory double patenting rejection.
17/224,725				10,984,827
Claim	1					1
		2					2
		3					3
		4					4
		5					5
		6					6
		7					7
		8					8
		9					9
		10					19
		11					11
		12					12
		13					13
		14					14
		15					15
		16					16
		17					17

		20					20.
6)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ 2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ 2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7)	Claim(s) 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 19 of U.S. Patent No. 10,984,827. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Such as, a hard disk drive comprising a plurality of recording surfaces including a first recording surface and a second recording surface, a first magnetic head that performs reading/writing on the first recording surface, a second magnetic head that performs reading/writing on the second recording surface, a first actuator and a second actuator that move the first head, a third Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ 2D 1869, “ a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim ”, In re Goodman, 29 USPQ 2d 2010, “Thus, the generic invention is ‘ anticipated ’ by the species of the patented invention ” and the instant “ application claims are generic to species of invention covered by the patent claim, and since without Terminal Disclaimer, extant species claims preclude issuance of generic application claims” ).
8)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










								/TAN X DINH/
Primary Examiner, Art Unit 2688
August 13, 2021